DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to an aluminum alloy, classified in C22C21/00.
II. Claims 13-25, drawn to a feedstock powder, classified in B22F2304/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs, invention I is a cohesive metal alloy whereas invention II is a mixture of metal powders, the inventions are mutually exclusive, invention I requires intermetallic compounds which are not present in invention II, and the differences in composition and structure would not be obvious.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
the inventions are classified in separate and distinct classes and/or subclasses
the inventions are separate and distinct as they express divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ryan O'Connor on 9/23/2021 a provisional election was made without traverse to prosecute the invention of invention I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanaty et al. (US-20180010215-A1), hereinafter Sanaty.
	Regarding Claim 1, Sanaty teaches an aluminum alloy (Claim 1) containing 0.5-0.7% by weight zirconium (Claim 19) which is within the claimed aluminum alloy comprising aluminum and from about 0.5 wt% to about 60 wt% of one or more alloy elements X selected from the group consisting of Zr, Ti, Hf, V, Ta, Nb, Cr, Mo, W, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, and combinations or alloys of any of the foregoing, wherein wt% is based on the total weight concentration, on an elemental basis, of said alloy elements X.
		When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).
3Zr nanoscale precipitates (Claim 1) which is within the claimed wherein said at least one of said alloy elements X is present as intermetallic precipitates containing Al and X within said aluminum alloy.

Regarding Claim 2, Sanaty teaches the claim elements as discussed above. Since Sanaty teaches the presence of coherent Al3Zr nanoscale precipitates, the claimed one or more alloy elements X is present at a total weight concentration that exceeds equilibrium solubility in aluminum, calculated at 750˚C and 1 bar would be inherent to the aluminum alloy according to Sanaty.

Regarding Claim 3, Sanaty teaches the claim elements as discussed above. As discussed above, Sanaty teaches Al3Zr precipitates which are within the claimed wherein said intermetallic precipitates are AlnXm (n = 1 to 15, m = 1 to 15) precipitates.
	When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

	Regarding Claim 4, Sanaty teaches the claim elements as discussed above. As discussed above, Sanaty teaches Al-3Zr precipitates which are within the claimed wherein said intermetallic precipitates are A13X precipitates.
	When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

	Regarding Claim 5, Sanaty teaches the claim elements as discussed above. Sanaty further teaches an average number density of no less than about 5x1020 per m3 (Claim 1) which is within the claimed wherein said intermetallic precipitates are uniformly distributed within said aluminum alloy.

	Regarding Claim 6, Sanaty teaches the claim elements as discussed above. Sanaty further teaches the Al3Zr precipitates having an average radius of no more than about 20 nm (Claim 1) which is within the claimed wherein said intermetallic precipitates are characterized by an average effective diameter of less than 100 microns.
	When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

	Regarding Claim 7, Sanaty teaches the claim elements as discussed above. As discussed above, Sanaty teaches the aluminum alloy containing 0.5-0.7% by weight zirconium which is within the claimed wherein X is Zr, and wherein said aluminum alloy comprises from about 0.5 wt% to about 5 wt% of said Zr.
	When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

	Regarding Claim 8, Sanaty teaches the claim elements as discussed above. Sanaty further teaches the aluminum alloy containing 3-5% magnesium, 0.1-4% zinc, and 0.6-1% manganese (Claim 1) which is within the claimed wherein said aluminum alloy further comprises from about 0.1 wt% to about 15 wt% of one or more additional alloy elements selected from the group consisting of Zn, Si, Mg, Cu, Li, Ag, Mn, Fe, Co, Ni, Sn, Sb, Bi, Pb, B, C, Ir, Os, Re, Ca, Sr, Be, and combinations or alloys of any of the foregoing, wherein wt% is based on the total weight concentration, on an elemental basis, of said additional alloy elements.
	When “a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP § 2131.03).

	Regarding Claim 12, Sanaty teaches the claim elements as discussed above. Sanaty further teaches the aluminum alloy being used to produce a component (Claim 31) which is within the claimed wherein said aluminum alloy is present in an aluminum alloy-based part, sheet, or structural object.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daihong et al. (CN-101818291-A), hereinafter Daihong.
	Regarding Claim 1, Daihong teaches an aluminum alloy which contains 0-1% Zr (P. 6 Par. 5) which overlaps the claimed aluminum alloy comprising aluminum and from about 0.5 wt% to about 60 wt% of one or more alloy elements X selected from the group consisting of Zr, Ti, Hf, V, Ta, Nb, Cr, Mo, W, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, and combinations or alloys of any of the foregoing, wherein wt% is based on the total weight concentration, on an elemental basis, of said alloy elements X.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Daihong further teaches an intermetallic compound phase including elements such as copper, manganese, titanium, and zirconium (P. 7 Par. 11) which overlaps the claimed wherein said at least one 

	Regarding Claim 2, Daihong teaches the claim elements as discussed above. Daihong further teaches the solid solubility of elements such as copper, manganese, titanium, and zirconium in the aluminum matrix exceeds its theoretical solid solubility (P. 7 Par. 11) which overlaps the claimed wherein said one or more alloy elements X is present at a total weight concentration that exceeds equilibrium solubility in aluminum, calculated at 750°C and 1 bar.

	Regarding Claim 3, Daihong teaches the claim elements as discussed above. As discussed above, Daihong teaches an intermetallic compound phase as well as copper, manganese, titanium, and zirconium which overlaps the claimed wherein said intermetallic precipitates are AlnXm (n = 1 to 15, m = 1 to 15) precipitates.
	Examiner notes that according to [0058]-[0060] and Fig. 1 of the instant specification, X of 0.1-60 wt% results in a liquid phase and Al3X phase being formed when the temperature is raised above the melting point of aluminum.
	Daihong further teaches sintering at 580-620˚C which is below the melting point of aluminum at standard conditions, however, Daihong teaches the sintering being performed at 15-25 MPa or pressure which a person having ordinary skill in the art would expect to lower the melting point of aluminum.
	Since Daihong further teaches processing overlapping that according to the instant specification, a person having ordinary skill in the art would expect a specific precipitate of Al3X to flow naturally from the aluminum alloy according to Daihong which is within the claimed wherein said intermetallic precipitates are AlnXm (n = 1 to 15, m = 1 to 15) precipitates.

3X precipitates which is the same as the claimed wherein said intermetallic precipitates are A13X precipitates.

	Regarding Claim 5, Daihong teaches the claim elements as discussed above. Daihong further teaches the intermetallic compound phase being a finely dispersed distribution (P. 7 Par. 11) which is the same as the claimed wherein said intermetallic precipitates are uniformly distributed within said aluminum alloy.

	Regarding Claim 6, Daihong teaches the claim elements as discussed above.  Daihong further teaches the intermetallic compound being less than 20 µm in average diameter (P. 7 par. 11) which is within the claimed wherein said intermetallic precipitates are characterized by an average effective diameter of less than 100 microns.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 7, Daihong teaches the claim elements as discussed above. As discussed above, Daihong teaches 0-1% Zr which overlaps the claimed wherein X is Zr, and wherein said aluminum alloy comprises from about 0.5 wt% to about 5 wt% of said Zr.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 8, Daihong teaches the claim elements as discussed above. Daihong further teaches the aluminum alloy containing 4-10 Cu (P. 6 par. 5), which is within the claimed wherein said 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 9, Daihong teaches the claim elements as discussed above. Daihong further teaches 0-1% Mn (P. 6 Par. 5) which encompasses the claimed about 0.2 wt% to about 0.5 wt% Mn. Daihong further teaches 2 of the 4 examples being 0.5 Mn (P. 8 Par. 3-4) which is within which overlaps the claimed about 0.2 wt% to about 0.5 wt% Mn so a person having ordinary skill in the art would be motivated to utilize 0.5 Mn specifically.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Daihong teaches 4-10 Cu as discussed above which encompasses the claimed about 5 wt% to about 7 wt% Cu. Daihong further teaches an exemplary composition having 7% Cu (P. 8 Par. 2) so a person having ordinary skill in the art would be motived to utilize 7% Cu specifically which is within the claimed about 5 wt% to about 7 wt% Cu.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Daihong teaches 0-1% Zr as discussed above, which overlaps the claimed about 1 wt% to about 5 wt% of said one or more alloy elements X. Daihong further teaches an exemplary composition having 1 wt% Zr (P. 8 Par. 5) which is within the claimed about 1 wt% to about 5 wt% of said one or more alloy elements X.


Regarding Claim 10, Daihong teaches the claim elements as discussed above. As discussed above, Daihong teaches 1 wt% Zr which is within the claimed wherein X is Zr.

Regarding Claim 12, Daihong teaches the claim elements as discussed above. Daihong further teaches the aluminum alloy being suitable for structural metal materials (P. 6 par. 1) which is within the claimed wherein said aluminum alloy is present in an aluminum alloy-based part, sheet, or structural object.


Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daihong et al. (CN-101818291-A), hereinafter Daihong, in view of Martin et al. (3D printing of high-strength aluminium alloys), hereinafter Martin.
Regarding Claim 11, Daihong teaches the claim elements as discussed above. Daihong does not explicitly disclose the aluminum alloy being additively manufactured. 
Martin teaches that aluminum alloys similar to the aluminum alloy according to Daihong can be modified with nucleants in order to obtain the benefits provided by three-dimensional printing (P. 1 Par. 1) which is the same as the claimed wherein said aluminum alloy is an additively manufactured aluminum alloy.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 15/880,466 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application meets or renders obvious the limitations of the instant claims. Where the claims of the copending application are silent regarding a claimed property, the composition of the copending application is the same as the claimed composition and thus would exhibit the same properties as the claimed alloy.
	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736